Citation Nr: 1016026	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a duodenal ulcer 
(claimed as ulcers).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In a January 1982 rating decision, the RO denied service 
connection for a duodenal ulcer on a direct incurrence basis.  
The Veteran did not file a Notice of Disagreement (NOD).  In 
June 2007, the Veteran filed a claim for service connection 
for ulcers.  The RO did not address the claim as new and 
material evidence, but instead denied service connection for 
a duodenal ulcer on a direct incurrence basis in a June 2008 
rating decision.  

The Veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.  In a January 1982 rating decision, the RO denied service 
connection for a duodenal ulcer.  The Veteran did not appeal 
that decision and it is now final.

2.  The additional evidence received since the January 1982 
rating decision is new but does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence received since the January 1982 rating decision is 
not material, and the claim for service connection for a 
duodenal ulcer is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated June 2007 and April 2008.

The notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the underlying claim of service connection for a duodenal 
ulcer, and for the claim to reopen based on the submission of 
new and material evidence.  The notification also identified 
the relative duties of VA and the claimant to obtain 
evidence.

In addition, the Veteran was provided notification of why the 
underlying service connection claim was denied, as well as 
what type of evidence constituted new and material evidence 
in this case.  Thus, the Veteran was aware of the basis for 
the denial of the underlying service connection claim and was 
also aware that he needed to provide new and material 
evidence to reopen the previously denied claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  

The Veteran contends that he was hospitalized for treatment 
of an ulcer "right after discharge."  See April 2008 Form 
21-4138.  He further contends that his claim was dismissed 
"because I could not furnish you with information from the 
hospitals in Los Angeles when I first was dismissed from the 
military."  See July 2008 Letter.  The claim file contains 
consent forms for treatment provided by Heartland Hospital in 
1974-1975 and by Gardenia Memorial Hospital (Memorial 
Hospital) in 1968.  The RO sent record requests to Memorial 
Hospital in September 2007, December 2007, and February 2008.  
No response was received.  In correspondence received in 
January 2007 and February 2008, the Veteran stated that he 
had contacted Memorial Hospital and learned that medical 
records from the relevant time period had been destroyed.  
The RO contacted Heartland Hospital and learned that it is 
now operating as Vista Hospital.  An October 2009 
correspondence from Vista Hospital indicates that the records 
for Heartland Hospital no longer exist.  The Veteran was 
informed of this fact in the November 2009 SSOC.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the claim file.

Although a VA examination has not been provided, there is no 
duty to provide an examination in this case absent the 
receipt of new and material evidence.  See 38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c)(4)(c)(iii); see also DeLaRosa 
v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of the notices.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. New and Material Evidence

In January 1982, the RO denied service connection for a 
duodenal ulcer.  The Veteran did not file a notice of 
disagreement and the January 1982 rating decision became 
final.

In June 2008, the RO again denied service connection for a 
duodenal ulcer.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

Evidence of record at the time of the January 1982 Board 
decision that denied service connection for a duodenal ulcer 
included service treatment records, which indicate that the 
Veteran was found to be not qualified for induction because 
of a duodenal ulcer that was determined to have existed prior 
to service.  He received a medical board discharge for this 
reason.
 
The Veteran has not submitted any new or material evidence to 
show that his pre-existing duodenal ulcer was aggravated 
during service.  Further, no evidence has been received that 
tends to establish that the Veteran has a duodenal ulcer 
related to service.  Evidence submitted since the January 
1982 rating decision consists of the private treatment 
records from Dr. Douglas, Dr. Griffin, Dr. Paolucci, Dr. 
Sarles, Wadley Hospital, and St. Michael hospital showing 
diagnoses of gastroenteritis, duodenal ulcer, peptic ulcer, 
abdominal pain, and nausea.  Also of record is a lay 
statement from the Veteran's uncle dated April 2008 that 
claims the Veteran did not have any illnesses before service 
and that the ulcers surfaced after induction.

While the private treatment records are new in the sense that 
they were not of record at the time of the prior denial of 
service connection for a duodenal ulcer, this evidence is not 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  

The Veteran and his uncle are competent to give evidence 
about what they experienced or observed.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  As  lay people, however, they 
are not competent to render a diagnosis or an opinion as to 
whether the Veteran's duodenal ulcer existed prior to service 
or was aggravated during service because they do not have the 
requisite medical expertise.  See Espiritu, supra.

New and material evidence has not been received to reopen the 
previously denied claim for service connection for a duodenal 
ulcer; the benefit of the doubt doctrine does not apply; and 
reopening the claim is not warranted.


ORDER

Entitlement to service connection for a duodenal ulcer is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


